 1

 2

 3

 4                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 5                                             AT SEATTLE

 6    UNITED STATES OF AMERICA,
 7
                     Plaintiff,                                  Case No. CR19-79RSL
 8           v.                                                  CASE MANAGEMENT ORDER
                                                                 IN CRIMINAL CASES
 9    JOSHUA D. FULLER,
10                   Defendant(s).
11
      TRIAL DATE                                                        June 24, 2019
12
      All pre-trial motions must be filed by
13            and noted on the motion calendar for the second Friday    May 16, 2019
               after the motion is filed per CrR 12 (c) (7)
14
      Trial briefs, proposed voir dire questions, and proposed          June 14, 2019
15            jury instructions due

16
            If any of the dates identified in this Order fall on a weekend or federal holiday, the act or
17
     event shall be performed on the next business day.
18
            If a continuance of the trial is desired, counsel must first contact Teri Roberts, the judicial
19
     assistant, at 206-370-8810, to obtain a new trial date. When seeking a continuance by stipulation
20
     counsel must:
21
            1) state facts establishing good cause for the continuance. A request for continuance “in
22          order to provide the parties more time to prepare” is not a sufficient showing to warrant a
            trial continuance “in the interest of justice;”
23

24          2) file speedy trial waivers signed by the client with the stipulation to continue the trial.
            Although not dispositive on the subject, these waivers are useful to the Court in
25          establishing that defendants have been consulted and are in agreement with the requested
            continuance. Stipulations for trial continuances will not be granted without a speedy trial
26          waiver; and

     CASE MANAGEMENT ORDER- 1
 1
            3) have defendants waive speedy trial to at least two weeks beyond the requested trial
 2          date.
 3                    ALTERATIONS TO ELECTRONIC FILING PROCEDURES
 4          As of June 1, 2004, counsel are required to electronically file all documents with the
 5   Court. Information and procedures for electronic filing can be found on the Western District of
 6   Washington’s website at www.wawd.uscourts.gov. The following alterations to the Electronic
 7   Filing Procedures apply in all cases pending before Judge Lasnik:
 8          - Section III, Paragraph F - when the aggregate submittal to the court (i.e., the motion,
 9   any declarations and exhibits, the proposed order, and the certificate of service) exceeds 50
10   pages in length, a paper copy of the documents (with tabs or other organizing aids as necessary)
11   shall be delivered to the Clerk’s Office for chambers by 10:30 am the morning after filing. The
12   chambers copy must be clearly marked with the words “Courtesy Copy of Electronic Filing for
13   Chambers.”
14                                           TRIAL EXHIBITS
15          The original and one copy of the trial exhibits are to be delivered to chambers four days
16   before the trial date. Each exhibit shall be clearly marked. Exhibit tags are available in the
17   Clerk’s Office. The Court hereby alters the CR 16.1 procedure for numbering exhibits:
18   plaintiff’s exhibits shall be numbered consecutively beginning with 1; defendant’s exhibits shall
19   be numbered consecutively beginning with 500. If the government’s exhibits exceed 499 please
20   contact Kerry Simonds at 206-370-8519. The copy of exhibits shall be submitted in a three-ring
21   binder with appropriately numbered tabs.
22          DATED this 3rd day of May, 2019.
23

24                                              A
                                                Robert S. Lasnik
25                                              United States District Judge
26

     CASE MANAGEMENT ORDER- 2
